 Case 4:19-cr-40015-LLP Document 17 Filed 03/07/19 Page 1 of 2 PageID #: 49



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION



                                               *


UNITED STATES OF AMERICA,                      *       CR 19-40015
                                               *


               Plaintiff,

        vs.                                    *                   ORDER
                                               *


PAULERICKSON,                                  *
                                               *


               Defendant.                      *
                                               *




       Counsel for DefendantPaul Erickson has filed a Motion for Continuance,Doc. 15,requesting
the trial date be continued to August 14,2019,or later, with a corresponding continuance of all other
dates and deadlines. The Government has no objection to the continuance request. After
consideration ofthe file in this matter,the Court finds that failure to grant a continuance would deny
counsel the reasonable time necessary for effective preparation, taking into account the exercise of
due diligence and further that failure to grant the continuance would deny the public interest in
bringing this case to trial in an orderly fashion. Further, the Court finds that the ends of justice
served by continuing this trial outweigh the best interests ofthe public and the Defendant in a speedy
trial. For all of those reasons as well as those set forth in the Motion,

       n IS ORDERED:


        1.     That Defendant Paul Erickson's Motion for Continuance,Doc. 15,is granted
               in part and denied in part.

       2.      That all other motions as to Defendant herein be filed and served on or before
               June 17, 2019; that opposing counsel respond thereto on or before June 24,
               2019; and that a hearing, if necessary, will be held before the Magistrate
               Judge in Sioux Falls, South Dakota, before July 1, 2019; and the Court will
               not consider a stock motion for leave to file further motions, however, the
               Court will consider a motion filed by a party after the deadline if the party can
               show good cause as to why the motion was late filed.

       3.      That July 8, 2019, is hereby set as the deadline for submission to the Court
 Case 4:19-cr-40015-LLP Document 17 Filed 03/07/19 Page 2 of 2 PageID #: 50



            of any proposed plea agreement.

     4.    That all motions in limine shall be in writing and filed, together with
            proposed instructions, with the Court ten(10) working days before trial.

     5.    Thatthejury trial herein for Defendant shall commence in Sioux Falls,South
           Dakota,on Monday.July 29.2019. with counsel to be present for motions in
           limine at 9:00 A.M., and with the jury to report at 9:30 A.M.

     6.    That the period of delay resulting from such continuance is excluded in
           computing the time within which the trial of the offense for the Defendant
           must commence, as the Court finds that the ends ofjustice seryed by taking
           such action outweigh the best interests of the public and the Defendant in a
           speedy trial. 18 U.S.C. § 3161(h)(7)(A).

     Dated this 7th day of March,2019.

                                         BY THE COURT:




                                              rrence L. Piersol
                                         United States District Judge
ATTEST:
  tTTHEW W.THRTTN. CLERK
